July 11, 2011 Via Edgar U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: Sharon Blume, Assistant Chief Accountant Re: Republic First Bancorp, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 File No. 000-17007 Dear Ms. Blume: This letter relates to the comment letter from the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) dated June 27, 2011 (the “Comment Letter”) regarding the above-referenced filing of Republic First Bancorp, Inc. (the “Company”). The Company is working to respond to the Comment Letter and has commenced work on a letter responding to the Staff’s comments in consultation with the Company’s advisors. In order to address fully all of the points raised in the Comment Letter, the Company believes that it will require additional time to consider and respond to the Staff’s comments.Accordingly, the Company respectfully requests an extension of time to respond to the Comment Letter beyond the ten business days specified in the Comment Letter.The Company anticipates submitting to the Staff a response to the Comment Letter on or before July 26, 2011. We are grateful for the Staff’s assistance in this matter.Please do not hesitate to contact me at (215) 430-5850 with any questions. Very truly yours, /s/ Frank A. Cavallaro Frank A. Cavallaro Chief Financial Officer
